Per Curiam.
We summarily affirm the trial court's order requiring sequestration of rents under section 697.07(4), Florida Statutes (2018). The statute allows sequestration of rents 'notwithstanding any asserted defenses or counterclaims of the mortgagor.' Id. (emphasis supplied). "In ruling on a motion to sequester rents, a court should refrain from conclusively ruling on affirmative defenses." Tidewater Estates Co-Op, Inc. v. U.S. Bank Nat. Ass'n , 83 So.3d 912 (Fla. 4th DCA 2012). Usury is an affirmative defense. Cerrito v. Kovitch , 423 So.2d 1008, 1010 (Fla. 4th DCA 1982), approved, 457 So.2d 1021 (Fla. 1984). The trial court did not abuse its discretion.
Affirmed .
Gerber, C.J., Warner and Conner, JJ., concur.